Case 1:18-cv-21232-WPD Document 71 Entered on FLSD Docket 06/18/2021 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                         Case No: 1:18-cv-21232

  NATIONAL ASSOCIATION FOR THE
  DEAF and EDDIE I. SIERRA,

            Plaintiffs,

  v.

  STATE OF FLORIDA, et al.,

            Defendants.
                                                  /

               PLAINTIFFS’ RESPONSE TO THE LEGISLATIVE DEFENDANTS’
                    “UNOPPOSED” MOTION TO RESET TRIAL DATES

            On June 15, 2021, the Florida Senate and the Florida House of Representatives (“the

  Legislative Defendants”) filed an “unopposed motion” to continue the trial dates in this matter.

  [Doc. No. 69]. The Legislative Defendants’ motion, however, advanced arguments going to the

  merits that Plaintiffs did not consent to, and Plaintiffs file this brief response to correct the

  record.

            Counsel for the Legislative Defendants had contacted Plaintiffs’ counsel requesting

  consent to a motion to reset the trial dates to avoid a conflict with the Florida Legislature’s

  legislative calendar. Ex. A, Stein Aff. ¶ 5. Plaintiffs consented, and were provided a copy of the

  proposed order (subsequently filed as Doc. No. 69-4), and agreed to the language of this

  proposed order that focused solely on the need to reschedule the trial to avoid conflict with the

  Florida Legislature’s legislative sessions. Id. ¶¶ 6-7.

            Subsequently, however, counsel for the Legislative Defendants filed an “unopposed”

  motion [Doc. No. 69] that, in addition to describing the conflict between the trial dates and the



                                                      1
Case 1:18-cv-21232-WPD Document 71 Entered on FLSD Docket 06/18/2021 Page 2 of 6




  legislative calendar, also advanced arguments that go to the merits of the case and which came as

  a complete surprise to Plaintiffs. Ex. A, Stein Aff. ¶ 8. Plaintiffs did not consent to the

  Legislative Defendants advancing such arguments under the guise of an unopposed motion, and

  vigorously oppose these arguments going to the merits. Id. Counsel for the Legislative

  Defendants did not show this “unopposed” motion to counsel for Plaintiffs prior to filing it with

  the Court. Id.

          Plaintiffs’ counsel asked counsel for the Legislative Defendants to file a corrected

  motion, and provided options including removing those contested arguments or simply noting

  that Plaintiffs dispute these arguments that go to the merits of the case. Id. ¶¶ 9-10. Counsel for

  the Legislative Defendants declined, noting that in the interim, this Court had granted the motion

  to reset trial dates. Id. ¶ 13. Plaintiffs accordingly files this notice to correct the record and

  preserve their rights regarding the disputed issues in this case.



          Briefly, this case was brought by the National Association of the Deaf and Eddie Sierra, a

  deaf individual, against defendants, including the Florida Senate, Florida House of

  Representatives, and Florida State University, for not making online audiovisual legislative

  content accessible to individuals who are deaf or hard of hearing in violation of Title II of the

  Americans with Disabilities Act, 42 U.S.C. § 12131 et seq., and section 504 of the Rehabilitation

  Act, 29 U.S.C. § 794. Compl. [Doc. No. 1].

          Plaintiffs filed the Complaint on April 3, 2018. Id. Defendants chose not to take

  corrective action, instead filing a motion to dismiss, inter alia, on grounds of sovereign

  immunity. During the course of briefing, defendants argued that Plaintiffs can access the

  legislative process through alternative written materials such as vote tallies. E.g., Legislative



                                                     2
Case 1:18-cv-21232-WPD Document 71 Entered on FLSD Docket 06/18/2021 Page 3 of 6




  Defendants’ Motion to Dismiss [Doc. No. 14], at 10-11. Plaintiffs opposed, noting that such

  information does not enable individuals who are deaf or hard of hearing to understand how or

  why legislators voted in a particular way. Such information is essential for deaf and hard of

  hearing individuals to be able to contact legislators about specific issues and hold legislators

  accountable at the voting booth. E.g., Pls.’ Br. [Doc. No. 22] at 1-2, 3, 11. Judge Ungaro denied

  in full the defendants’ motion to dismiss. Nat’l Ass’n of the Deaf et al., v. State of Florida, et al.,

  318 F. Supp. 3d 1338 (S.D. Fla. 2018). The Eleventh Circuit affirmed. Nat’l Ass’n of the Deaf,

  et al. v. State of Florida, et al., 980 F.3d 763 (11th Cir. 2020), reh’g en banc denied, 2021 U.S.

  App. LEXIS 663 (11th Cir. Jan. 11, 2021).

         In the “unopposed” motion, however, the Legislative Defendants repeated the arguments

  it previously made regarding alternative written materials. See Doc. No. 69 at ¶¶ 8-9. The

  Legislative Defendants’ statement, made under the guise of an “unopposed” motion, is in fact

  disputed, as shown by prior briefing in this case. See supra. To be clear, Plaintiffs vigorously

  dispute the arguments made by the defendants regarding alternative written materials.

         The Legislative Defendants further argued that some legislative proceedings are shown

  on television with captions. Doc. No. 69 at ¶ 10. However, as all defendants have admitted in

  their responsive pleadings, only select legislative proceedings are televised, and they do not

  caption proceedings that are not televised. Answer of the Legislative Defendants [Doc. No. 58]

  at ¶ 25; Answer of the State of Florida and Florida State University [Doc. No. 59] at ¶ 25. This

  content that is not televised are a subject of this lawsuit. It was misleading for the Legislative

  Defendants to suggest that it is “unopposed” that it is acceptable for it to arrange for only a

  fraction of the legislative proceedings to be captioned.




                                                    3
Case 1:18-cv-21232-WPD Document 71 Entered on FLSD Docket 06/18/2021 Page 4 of 6




         Finally, the Legislative Defendants suggest that since Google Chrome now offers an

  auto-captioning feature for all audiovisual content on the internet, it is relieved from any

  obligation to ensure that its videos are accessible to individuals who are deaf or hard of hearing.

  The problems with auto-captioning are well-documented. See, e.g., Emma Gray Ellis, The

  Problem with Youtube’s Terrible Closed ‘Craptions’, WIRED (Oct. 1, 2019, 8:00 AM),

  https://www.wired.com/story/problem-with-youtubes-terrible-closed-craptions (describing

  problems with auto-captioning for Youtube, which is also owned by Google). Whether

  defendants can rely on a third party with which it has no contacts or control over, and which

  provides difficult-to-understand captioning is at issue in this lawsuit, and it was misleading for

  the Legislative Defendants to imply that their use of Google Chrome is “unopposed”.

         When counsel for the Legislative Defendants sought consent from Plaintiffs regarding the

  motion to reset trial dates, the attorney had stated only that the motion would be filed to avoid

  conflicts with the Florida legislature’s calendar, and provided a draft proposed order discussing

  only the need to avoid a conflict with the legislative calendar. Counsel for the Legislative

  Defendants provided no notice that he would advance, in the guise of an “unopposed” motion,

  arguments on the merits that are contrary to Plaintiffs’ position in this case.

         Although this case has been pending for more than three years and the reset trial dates

  prolong the period in which deaf and hard of hearing individuals do not have meaningful access

  to the online audiovisual content that is the subject of this lawsuit, Plaintiffs consented to the

  Legislative Defendants’ motion as a courtesy to the Legislative Defendants. Plaintiffs did not

  and do not consent to the Legislative Defendants’ motion to the extent that it advances

  arguments going to the merits of the case. Since counsel for the Legislative Defendants declined




                                                    4
Case 1:18-cv-21232-WPD Document 71 Entered on FLSD Docket 06/18/2021 Page 5 of 6




  to file a corrected motion regarding the nature of what was “unopposed,” Plaintiffs accordingly

  file this brief response to correct the record.


                                                          Respectfully submitted,

                                                    By:   s/J. Courtney Cunningham
                                                          J. Courtney Cunningham, Esq.
                                                          J. Courtney Cunningham, PLLC
                                                          8950 SW 74th Court, Suite 2201
                                                          Miami, FL 33156
                                                          Phone: (305) 351-2014
                                                          cc@cunninghampllc.com

                                                          Michael Steven Stein, Esq.
                                                          Stein & Vargas, LLP
                                                          10 G Street NE, Suite 600
                                                          Washington, DC 20002
                                                          Phone: (202) 510-9553
                                                          Fax: (888) 778-4620
                                                          michael.stein@steinvargas.com

                                                          Marc Charmatz, Esq.
                                                          National Association of the Deaf
                                                          Law and Advocacy Center
                                                          8630 Fenton Street, Suite 820
                                                          Silver Spring, MD 20910
                                                          Phone: (301) 587-7732
                                                          Fax: (301) 587-1791
                                                          marc.charmatz@nad.org

                                                          Attorneys for Plaintiff




                                                      5
Case 1:18-cv-21232-WPD Document 71 Entered on FLSD Docket 06/18/2021 Page 6 of 6




                                   CERTIFICATE OF SERVICE

           I hereby certify that on the 18th day of June 2021, I electronically filed the foregoing
  with the Clerk of Court using the CM/ECF system, which will then send a notification of such
  filing to counsel for all parties.

                                                        s/J. Courtney Cunningham
                                                        J. Courtney Cunningham




                                                   6
